Hurt, Judge.
This is a conviction for forgery, with a penalty of two years in the penitentiary attached.
The indictment was filed in court on the eighteenth day of July, 1881. From the evidence, if. any offense at all was committed, it was committed on or about the twenty-fourth day of October, 1883, about one year and three months after the indictment was presented.
To sustain a conviction, the evidence must show that the offense was committed prior to the presentation of the indictment.
The judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered June 2, 1883.